19-10843-scc        Doc 12       Filed 03/26/19       Entered 03/26/19 12:44:20                Main Document
                                                     Pg 1 of 8


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                            :
In re:                                                      : Chapter 11
                                                            :
AURORA COMMERCIAL CORP., et al.,                            : Case No. 19-10843 (SCC)
                                                            : (Joint Administration Pending)
                                              1
                                    Debtors.                :
                                                            :
----------------------------------------------------------- x

                    INTERIM ORDER (I) AUTHORIZING
     CONTINUED USE OF EXISTING CASH MANAGEMENT PRACTICES, BANK
       ACCOUNTS, AND BUSINESS FORMS; AND (II) AUTHORIZING THE
            CONTINUANCE OF INTERCOMPANY TRANSACTIONS

                 Upon the motion (the “Motion”) 2 of the Debtors for entry of an order (this

“Order”) under sections 105, 363, and 503 of title 11 of the United States Code (the “Bankruptcy

Code”): (a) authorizing the Debtors to continue using their existing Cash Management Practices,

Bank Accounts, and Business Forms, in each case subject to changes that they may make thereto

in their sole discretion; and (b) authorizing the continuance of intercompany transactions and, to

the extent applicable, granting administrative expense status to postpetition intercompany claims

between the Debtors pursuant to Bankruptcy Code section 503(b)(1); and upon consideration of

the First-Day Declaration; and due and sufficient notice of the Motion having been given under

the particular circumstances; and it appearing that no other or further notice is necessary; and it

appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors, and other parties in interest; and after due deliberation thereon; and good

and sufficient cause appearing therefore; it is hereby

1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification number
    are as follows: Aurora Commercial Corp. (3416) and Aurora Loan Services, LLC (7742). The Debtors’
    corporate headquarters is located at 277 Park Avenue, 46th Floor, New York, New York 10172.

2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion or
    the First-Day Declaration.
19-10843-scc          Doc 12   Filed 03/26/19    Entered 03/26/19 12:44:20       Main Document
                                                Pg 2 of 8


                       ORDERED, ADJUDGED, AND DECREED THAT:

                 1.    The Motion is GRANTED as set forth herein on an interim basis until entry

of a final Order on the Motion.

                 2.    The Debtors are authorized to continue their Cash Management Practices,

and use the Bank Accounts (including, without limitation, the Bank Accounts identified in

Exhibit 1 hereto). The Debtors may transfer funds in, out of, and through the Bank Accounts in

accordance with their Cash Management Practices in accordance with the agreements governing

the Bank Accounts, including, without limitation, any Bank Account Agreements. In connection

with the ongoing utilization of their Cash Management Practices, the Debtors shall continue to

maintain records with respect to all transfers of cash, including without limitation the

Intercompany Transactions, so that all transactions are adequately documented and readily

ascertainable.

                 3.    Nothing contained herein shall prevent the Debtors from opening any

additional bank accounts with depositories included on the List of Authorized Depositories for

the Southern District of New York as maintained by the Office of the United States Trustee, or

closing any existing Bank Accounts as they may deem necessary and appropriate. The Banks are

authorized to honor the Debtors’ request to open or close, as applicable, such Bank Accounts or

other bank accounts. The Debtors shall notify the U.S. Trustee of the opening of any new Bank

Accounts or closing of any existing Bank Accounts by providing information regarding any such

new or closed account in the Debtors’ monthly operating reports.

                 4.    The Debtors are authorized to continue using their existing business forms

(including, but not limited to, business letterhead, purchase orders, invoices, envelopes,

promotional materials and other business forms and correspondence) without reference to the



                                                   2
19-10843-scc        Doc 12   Filed 03/26/19    Entered 03/26/19 12:44:20          Main Document
                                              Pg 3 of 8


Debtors’ status as debtors in possession; provided, however, that upon depletion of their existing

business forms, the Debtors shall stamp or print their new check stock and new business forms

with “Debtor in Possession” and the chapter 11 case number under which these cases are being

administered in compliance with the U.S. Trustee Guidelines; provided, further, that the Debtors

shall immediately stamp or print all electronic business forms with “Debtor in Possession” and

the chapter 11 case number.

               5.    The Debtors are authorized to enter into and engage in the postpetition

Intercompany Transactions; provided, however, that payment of prepetition claims in these

Chapter 11 Cases shall only be made pursuant to Court order.

               6.     All postpetition payments from ACC to ALS related to or in connection with

any postpetition Intercompany Transaction are hereby accorded administrative expense status or

shall be accounted for in satisfaction of an administrative claim.

               7.    All Banks where the Debtors maintain Bank Accounts are authorized to: (a)

continue to service and administer the Bank Accounts in the manner maintained prior to the

Petition Date, without interruption, in the usual and ordinary course; (b) continue to deduct,

without further order of this Court, from the appropriate Bank Accounts the Banks’ customary

fees and expenses associated with the nature of the deposit or cash management or custodial

services rendered to the Debtors; and (c) receive, process and honor and pay any and all checks,

drafts, wires or ACH transfers drawn on the Bank Accounts by the holders or makers thereof, as

the case may be, to the extent of funds on deposit, drawn or issued by the Debtors (i) after the

Petition Date, or (ii) prior to the Petition Date, if such applicable Bank has been specifically

authorized to honor such check by order of this Court.




                                                  3
19-10843-scc        Doc 12   Filed 03/26/19    Entered 03/26/19 12:44:20         Main Document
                                              Pg 4 of 8


               8.    The Banks are authorized and directed to (a) continue administering the Bank

Accounts in the usual and ordinary course of business in accordance with the Debtors'

instructions and pursuant to the Bank Account Agreements, (b) pay any and all checks, drafts,

wires, or electronic funds transfers presented, issued, or drawn on the Bank Accounts on account

of any claims arising postpetition so long as sufficient funds are available in such Bank Accounts

unless the Debtors specifically issue “stop payment” instructions with respect to such items in

accordance with the terms of the Bank Account Agreements, (c) honor the Debtors' directions

with respect to the opening or closing of any Bank Account, and (d) accept and hold, or invest,

the Debtors' funds in accordance with the Debtors' instructions.

               9.    Such Banks may rely on this Order and on the Debtors' representations and

instructions as to the payments and transfers that may be honored or dishonored in accordance

with the terms of the Bank Account Agreements. The Banks shall not be liable to any party on

account of (a) following the Debtors’ instructions or representations as to any order of the Court

or (b) honoring any checks, drafts, wires or electronic funds transfers presented in a good faith

belief that the Court has authorized the honoring of such checks, drafts, wires, or electronic funds

transfers.

               10.    This Order shall apply to any and all Bank Accounts of the Debtors that are

used consistently with the Cash Management Practices, even if such Bank Accounts do not

appear on the list attached as Exhibit 1 hereto. Any and all accounts opened by the Debtors on or

after the Petition Date at any Bank shall be deemed a Bank Account (as if it had been opened

prior to the Petition Date and listed on Exhibit 1 hereto) and any and all Banks at which such

accounts are opened shall similarly be subject to the rights and obligations of this Order.




                                                 4
19-10843-scc     Doc 12     Filed 03/26/19     Entered 03/26/19 12:44:20         Main Document
                                              Pg 5 of 8


               11.   To the extent any other order is entered by the Court directing Banks to

honor checks, drafts, automated clearing house transfers, or other electronic funds transfers or

any other withdrawals made, drawn, or issued in payment of prepetition claims, the obligation to

honor such items shall be subject to this Order, provided, however, notwithstanding anything to

the contrary contained herein, any payment to be made, or authorization contained, hereunder

shall be subject to the requirements imposed on the Debtors under any order regarding the use of

cash collateral and any budget in connection therewith.

               12.   The Debtors are authorized, but not directed, in their business judgment, to

continue Intercompany Transactions in the ordinary course of business, including, the provision

of funding to non-Debtor affiliates; provided, however, that the Debtors shall (a) keep records of

any postpetition intercompany transfers that occur during the chapter 11 cases, and (b) put in

place accounting procedures to identify and distinguish between the prepetition and postpetition

Intercompany Claims and to track postpetition Intercompany Claims.

               13.   Notwithstanding the relief granted in this Order, any payments made by the

Debtors pursuant to the authority granted herein shall be subject to any order authorizing the use

of post-petition financing and cash collateral.

               14.   The requirements of Bankruptcy Rule 6003(b) are satisfied by the contents

of the Motion or otherwise deemed waived.

               15.   Notwithstanding any stay that might be imposed by Bankruptcy Rule

6004(h) or otherwise, this Order shall be effective and enforceable immediately upon entry

hereof.

               16.   The Debtors shall serve a copy of the Motion and this Order within three (3)

business days after entry thereof by fax, electronic mail, or overnight mail, on the Notice Parties



                                                  5
19-10843-scc     Doc 12     Filed 03/26/19     Entered 03/26/19 12:44:20       Main Document
                                              Pg 6 of 8


(as defined below). Any objections to the Motion and entry of a final order thereon (the “Final

Order”) must be filed with the Court and served on the following parties (the “Notice Parties”) so

as to be actually received by April 9, 2019 at 5:00 p.m. (Prevailing Eastern Time):


       (a)     the Debtors, c/o Togut, Segal & Segal LLP, One Penn Plaza, Suite 3335, New
               York, NY 10119, Attn: Kyle J. Ortiz (kortiz@teamtogut.com);

       (b)     William K. Harrington, United States Trustee, 201 Varick Street, Rm. 1006, New
               York, NY 10014 (Attn.: Andrea B. Schwartz, Esq.); and

       (c)     the parties listed in the consolidated list of the twenty (20) largest unsecured
               creditors filed by the Debtors in these chapter 11 cases, or if any official
               committee of unsecured creditors has been appointed, counsel to such committee.

               17.   The final hearing on the Motion shall be on April 16, 2019 at 3:00 p.m.

(Prevailing Eastern Time). The Court may enter the Final Order without further notice or

hearing if no objections are timely filed and served.

               18.   The requirements set forth in Local Bankruptcy Rule 9013-1(b) are satisfied

by the contents of the Motion.

               19.   Notwithstanding the possible applicability of Bankruptcy Rules 6004(a) and

6004(h) or otherwise, this Order shall be immediately effective and enforceable upon its entry.



                                 [Concludes on Following Page]




                                                 6
19-10843-scc     Doc 12     Filed 03/26/19     Entered 03/26/19 12:44:20         Main Document
                                              Pg 7 of 8


               20.   The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

               21.   This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.

Dated: New York, New York
March 26, 2019

                                              /S/ Shelley C. Chapman
                                              HONORABLE SHELLEY C. CHAPMAN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 7
               19-10843-scc   Doc 12   Filed 03/26/19    Entered 03/26/19 12:44:20   Main Document
                                                        Pg 8 of 8



                                                         Exhibit 1:
                                                        Account List

BANK NAME                        BANK LOCATION              ACCOUNT NUMBER       ACCOUNT TYPE        HOLDER
                                                            (LAST FOUR DIGITS)
  1.   CitiBank, N.A.            New York, NY                         2669       Operating           ACC
  2.   US Bank, N.A.             Minneapolis, MN                      3727       Operating           ACC
  3.   US Bank, N.A.             Minneapolis, MN                      3812       Operating           ACC
  4.   US Bank, N.A.             Minneapolis, MN                      8196       Operating           ALS
